     Case 3:15-cr-00324-K Document 102 Filed 07/13/20      Page 1 of 2 PageID 345



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §     NO. 3:15-CR-0324-K (02)
                                             §
ALFRED BERNARD SMITH,                        §
Defendant                                    §


             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge David L Horan for consideration. The Court has

received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court and the

objection deadline having passed, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of (7)

Seven months, with an (18) Eighteen month term of Supervised Release to follow.




NO. 3:15-CR-00324-K (02)
PAGE 1
  Case 3:15-cr-00324-K Document 102 Filed 07/13/20        Page 2 of 2 PageID 346



      The Defendant shall receive credit for time served prior to revocation. Further,

the Court recommends that the defendant be allowed to serve his sentence at FCI

Seagvoville, Seagoville, Texas.

      SO ORDERED.

      Signed July 13th, 2020.




                                       ___________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




NO. 3:15-CR-00324-K (02)
PAGE 2
